Citation Nr: 0103248	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  96-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected generalized anxiety disorder, currently evaluated 
as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

This appeal arises from rating decisions of the San Juan, 
Puerto Rico Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder renders him 
demonstrably unable to obtain or retain substantially gainful 
employment.  

2.  The veteran is entitled to a 100 percent schedular rating 
for generalized anxiety disorder.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent 
evaluation for the service connected generalized anxiety 
disorder have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 9400 (as in effect 
prior to November 6, 1996).

2.  A total disability rating based on individual 
unemployability due to service connected disability cannot be 
assigned where the veteran is entitled to a 100 percent 
schedular rating for a service connected disability.  38 
C.F.R. § 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On VA psychiatric examination in February 1995, the claims 
folder was not available for review.  The veteran reported 
that he had not worked since separation from service in 1970.  
The diagnosis was generalized anxiety disorder and a Global 
Assessment of Functioning (GAF) score of 60 was assessed.  
The veteran was competent to handle VA funds.  

A May 1996 statement from the veteran's treating psychiatrist 
indicates that the veteran had been hospitalized on several 
occasions since service.  The examiner had treated the 
veteran since 1990.  The veteran had been treated with 
different kinds of major and minor tranquilizers, anti-
depressive medications and individual psychotherapy.  Despite 
the above mentioned treatment, the veteran remained very 
anxious, nervous, restless, easily upset, irritable, 
argumentative, withdrawn, isolated from people, depressed and 
he suffered from sleep deficit.  The examiner opined that the 
veteran was unable to establish normal interpersonal 
relationships with people.  He was also unable to adapt and 
adjust to an industrial environment.  The diagnosis was 
generalized anxiety disorder and a GAF score of 40 was 
assessed.  

The veteran testified in May 1996 that he had been receiving 
Social Security Administration (SSA) disability benefits 
since October 1972; that he did not socialize and that he had 
difficulty relating to his family; that he stayed by himself 
in a room upstairs in his house during the day; and that he 
had not worked since service.

On VA psychiatric examination in June 1996, it was noted that 
the veteran had not been hospitalized since 1983.  The 
veteran was casually dressed and groomed.  He was very 
anxious and restless throughout the interview.  The veteran 
spoke very rapidly but was cooperative in the interview 
situation.  His responses were relevant and coherent.  The 
veteran was not very tolerant toward others and noise.  
Affect was adequate to the veteran's emotional content.  Mood 
was quite restless and anxious.  The veteran was oriented in 
3 spheres.  Judgment was fair and insight was superficial.  
The diagnosis was generalized anxiety disorder and a GAF 
score of 50 to 60 was assigned.  

A May 1999 statement from the veteran's treating physician 
shows that a course of psychotropic medications and 
individual psychotherapy was being followed.  Due to the 
severity of the veteran's nervous and emotional condition, he 
was unable to work and he needed to continue psychiatric 
treatment indefinitely.  The diagnosis was generalized 
anxiety disorder and a GAF score of 40 was assigned.  It was 
opined that the veteran was totally and permanently disabled 
and that he could not perform gainful employment.

On VA psychiatric examination in November 1999, the veteran 
reported that he was tense all the time.  He spent his time 
alone at home.  At times, he would become desperate on 
account of his own anxiety.  On examination, the veteran was 
casually dressed and groomed.  He was in full contact with 
reality.  He was very anxious, hyperactive and restless.  The 
veteran described a series of somatic problems as well as 
irritability, ill-humor and verbal aggressiveness.  Mood was 
very anxious and restless.  Insight was very poor.  The 
diagnosis was chronic generalized anxiety disorder and a GAF 
score of 45 was assessed.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Although a disability must be viewed in relation to its whole 
history, the present level of disability is of primary 
concern in a claim for an increased rating.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

38 C.F.R. §§ 4.129 and 4.130 (1995) provide that social and 
industrial inadaptability are the basic criteria for rating 
mental disorders.  Social integration is one of the best 
evidences of mental health and reflects the ability to 
establish (together with the desire to establish) healthy and 
effective interpersonal relationships.  However, in 
evaluating impairment, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129 (1995).  In evaluating psychiatric 
disabilities, the severity of disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and a decrease in 
work efficiency.  An emotionally sick veteran with a good 
work record must not be underevaluated, nor must a veteran's 
condition be overevaluated on the basis of a poor record not 
supported by the psychiatric picture.  38 C.F.R. § 4.130 
(1995).

The veteran's generalized anxiety disorder was evaluated 
under 38 C.F.R. § 4.132, Diagnostic Code 9400, by the RO in 
the March 1995 rating decision, when the current 50 percent 
evaluation was continued.  Under Code 9400, a 50 percent 
evaluation contemplated considerable impairment of social and 
industrial adaptability.  A 70 percent evaluation was to be 
assigned when the ability to establish and maintain effective 
or favorable relationships with people was severely impaired 
and the psychoneurotic symptoms were of such severity and 
persistency that there was severe impairment in the ability 
to obtain or retain employment.  The schedular criteria 
provide that a 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
individual is demonstrably unable to obtain or retain 
employment. 38 C.F.R. § 4.132, Diagnostic Code 9400 (1995) .

The Board notes that since the March 1995 rating decision the 
regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The United States 
Court of Veterans Appeals (Court) has held that, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise, and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

The revised regulations are cited, in pertinent part, below:

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name..................................... ......100

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships............................ 
....................................70

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships............................ 
...................50

38 C.F.R. § 4.130, Diagnostic Code 9400 (Effective November 
7, 1996).

The Board also notes that under the new regulations when 
evaluating mental disorders, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission should be considered.  An evaluation is assigned 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126.

In the case of Johnson v. Brown, 7 Vet. App. 95 (1994), the 
Court concluded that should the Board determine that any one 
of the three independent criteria listed in DC 9400 under the 
old law has been met, then a 100 percent rating should be 
assigned.  In this case, the veteran's treating mental health 
practitioner since 1990 has consistently opined that the 
veteran was unemployable due to chronic anxiety disorder.  
The examiner made it clear that the veteran was unemployable 
despite an aggressive and ongoing course of treatment to 
include different kinds of major and minor tranquilizers, 
anti-depressive medications and individual psychotherapy.  
The SSA has determined that the veteran was unemployable due 
to psychiatric disability.  Moreover, on VA psychiatric 
examination in November 1999, the examiner assessed a GAF 
score of 45 which denotes an individual who is unable to keep 
a job.  

Accordingly, the Board finds that the evidence supports the 
assignment of a 100 percent rating for generalized anxiety 
disorder under DC 9400 of the old law as he is demonstrably 
unable to obtain or retain employment.  Considering the fact 
that the evidence supports the assignment of a 100 percent 
rating for generalize anxiety disorder under the rating 
criteria in effect prior to November 7, 1996, the Board need 
not reach the issue of whether a higher evaluation is 
appropriate under the new rating criteria.

With regard to the second issue on appeal, total disability 
ratings based on individual unemployability may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disability.  38 C.F.R. § 
4.16(a).  The Court has held that in cases where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under the provisions of 38 C.F.R. § 
4.16(a), a total rating based on individual unemployability 
may only be assigned where the veteran is not in receipt of a 
total schedular rating.  In view of the fact that a 100 
percent schedular rating is being assigned for generalized 
anxiety disorder, the Board finds that the total disability 
rating claim is without legal merit and that claim must be 
denied.  See ZP v. Brown, 7 Vet. App. 541 (1995).



ORDER

Entitlement to a 100 percent schedular rating for generalized 
anxiety disorder is granted, subject to the regulations 
governing the awards of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

